Citation Nr: 1745945	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-00 050A	)	DATE
	)
	)


THE ISSUE

Whether an April 1970 Board decision, which denied an initial evaluation in excess of 10 percent for service-connected tinnitus, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran is the moving party in this action.  He served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on the Veteran's January 2012 motion to reverse or revise an April 1970 Board decision that, in part, denied a compensable rating for tinnitus aurium.


FINDINGS OF FACT

1.  In an April 6, 1970 decision, the Board, in pertinent part, denied a compensable rating for service-connected tinnitus aurium.

2.  The record does not reveal any kind of error of fact or law in the Board's April 6, 1970, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of an April 6, 1970 decision of the Board which denied entitlement to a compensable rating for service-connected tinnitus aurium based on CUE are not met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-11 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  However, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

II. CUE Law and Regulations

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A (a), 7111(a), (c). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b). 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.   

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A claimant must plead CUE with sufficient particularity.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (b). 

Only if this threshold requirement is met does the Board have any obligation to address the merits of CUE.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  A disagreement with how facts were evaluated is inadequate to raise CUE.   

Medical personnel are not adjudicators, and as such cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley v. West, 11 Vet. App. 208 (1998).  A failure in the duty to assist does not establish CUE.  A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

III. Disability Ratings

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable disability rating.  See 38 C.F.R. § 4.84(b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma. 

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 
41 Fed. Reg. 11291, 11298 (March 10, 1976).  Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. 
§ 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999).  

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent rating is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2015); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

IV. Factual Background

The Veteran's service treatment records (STR) reflect hearing loss.  In February 1968, the Veteran sought medical treatment for his right ear, describing slight dizziness, headaches, and hearing loss.  On the Veteran's June 1968 separation examination, he self-reported hearing loss, but denied ever having tooth trouble, head injury, loss of consciousness, or headaches.  Upon examination, the Veteran was found to have hearing loss, but otherwise determined to be in normal condition, including his head, mouth, and ears.

The Veteran filed a claim for tinnitus in June 1968.  He was afforded a VA examination in August 1968.  The Veteran reported that he was exposed to a considerable amount of noise in service, but did not notice any problems with his ears.  He did not mention any head trauma.  He told that examiner that following separation, he started noticing ringing in his ears.  Following an examination, the examiner concluded that the Veteran had sensorineural hearing loss typical of sound trauma.

The Veteran also had a VA examination for a dental claim in August 1968.  He reported that he experienced an incident in which he was hit in the mouth by a machine gun, causing fractures to his front teeth.  In January 1969, another VA examiner performed an ear and hearing examination and associated tinnitus with a history of acoustic trauma with no mention of head injury. 

In a January 1969 rating decision, the Veteran was granted service connection for tinnitus and assigned an initial noncompensable disability rating.  The Veteran appealed, and, in an April 1970 Board decision, a higher (compensable) initial rating for the service connected tinnitus was denied.  The Board cited the correct rating criteria in effect at that time.  The Board considered the Veteran's service history and the service medical records that did not show a head injury or concussion and in which the Veteran denied any head injury in his discharge physical examination.  The Board also considered post-service lay and medical evidence of current ringing in the ears, and the medical evidence that associated the disorder with acoustic but not intracranial trauma.  Subsequently, the Veteran claimed an increased disability rating for the service connected tinnitus, which was denied in a February 1971 rating decision.  The February 1971 RO rating decision was not appealed and no new and material evidence was received within one year of the denial.

On August 31, 2011, VA received a letter from the Veteran seeking an increased rating for the service connected "hearing condition," which the RO interpreted to include a claim for an increased disability rating for the service connected tinnitus.  

In a June 2012 rating decision, pursuant to the aforementioned change in the law concerning the rating of tinnitus effective March 10, 1976, the RO granted an increased rating of 10 percent for the service connected tinnitus from August 31, 2010, exactly one year prior to the date of the Veteran's request for an increased rating.  In other words, pursuant to 38 C.F.R. § 3.114, the RO determined that the 10 percent rating for the service-connected tinnitus was authorized for a period of one year prior to the date of receipt of the claim of August 31, 2011.

In January 2012, the Veteran filed a CUE motion as to the Board's April 1970 increased rating denial.  The Veteran stated that his STR's clearly reflected a head injury, which should have allowed for a 10 percent evaluation for his service connected tinnitus under 38 C.F.R. Part 4, Diagnostic Codes 6260, 8045, and 9304.  

V. Analysis

The Board acknowledges that the Veteran had recurrent, persistent tinnitus due to service, and continuously thereafter.  Nevertheless, the Board finds that a CUE was not committed in the April 1970 Board decision.

After reviewing the medical and lay evidence before the Board at the time of the April 1970 decision, the Board finds that the moving party's allegation of error in the April 1970 Board decision essentially relates to how the Board weighed and evaluated the evidence that was before it.  A disagreement as to how the facts were weighed or evaluated does not constitute CUE.  In this regard, the Board did consider the Veteran's STR's, and concluded that the Veteran did not suffer a concussion that resulted in tinnitus.  

The moving party has not identified any specific finding or conclusion in the April 1970 Board decision that was undebatably erroneous.  As noted above, the Veteran self-reported that he had not experienced a head injury, headaches, or loss of consciousness in service.  He did not report a history of head injury to the August 1968 examiner who examined his ears, and in fact reported that his tinnitus did not begin until after separation.  Though the STR's reflect that the Veteran sustained an injury to his front teeth, the record does not undoubtedly reflect that the Veteran experienced tinnitus because of that incident.  In addition, there is no indication that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  

The record at the time of the April 1970 decision did not include credible or probative, lay or medical evidence citing brain or head trauma as the origination of the Veteran's tinnitus.  Therefore, the moving party's argument remains that the Board should have weighed or evaluated the evidence differently, and, thus, cannot form the basis for a finding of CUE.  38 C.F.R. § 20.1403 (d)(3).

Based on the foregoing, as the April 1970 Board decision contains no error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would be manifestly different but for such error, the April 1970 Board decision was not clearly and unmistakably erroneous in failing to award an initial compensable rating for service-connected tinnitus.  The decision was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.

In summary, the Board's April 1970 decision does not contain an outcome determinative error.  Thus, that decision is not clearly and unmistakably erroneous.  The moving party's motion for revision of that decision is denied.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.






ORDER

The motion to revise or reverse the April 1970 Board decision that denied an initial compensable rating for service-connected tinnitus is dismissed.



                       ____________________________________________
	J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



